Title: To George Washington from Jonathan Trumbull, Sr., 28 September 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] 28th Septr 1776

The 25th instant the enclosed Petition was delivered me by two of the Subscribers Messrs Kissam and Nicoll, the principal matter they plead, is contained in the Second Paragraph. It was observed to them the Events therein intended is not over, although Long-Island is evacuated by our Troops, yet the reason of their being sent here continues—That their desire to return is an Evidence of their inimical character, for they are sensible if they return, they must take an Oath of Allegiance to King George the third, and submit to such Orders as General Howe pleases to give. Moreover, They having been in this State, puts it in their power to give important intelligence to the Enemy. They answered That nothing had ever appeared, Wherefore they should be sent from their Families—That Adjutant General

Read, gave them encouragement that they should return as soon as that Affair was determined. If never before, doth not their Motion to return to the Island shew them to be really inimical? I told them, I was not privy to Adjutant General Read’s discourse; but if they were desirous of it, I would transmit their Petition to your Excellency for your Consideration and Advice—Which is my only Apolo[g]y for this Trouble.
Pray God to give you Wisdom, to guide your Counsels, and to crown your Arduous Labours with Success. I am, with great Esteem and Respect Sir, Your most Obedient humble Servant

Jonth; Trumbull

